Filed 2/1/18




       IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                         )
                                    )
           Petitioner,              )
                                    )                               S241231
           v.                       )
                                    )                         Ct.App. 4/2 E067296
THE SUPERIOR COURT OF RIVERSIDE )
COUNTY,                             )
                                    )                         Riverside County
           Respondent;              )                     Super. Ct. No. RIF1601012
                                    )
PABLO ULLISSES LARA, JR.,           )
                                    )
           Real Party in Interest.  )
____________________________________)


        Real party in interest, Pablo Ullisses Lara, Jr. (hereafter, defendant), was
charged in criminal (or adult) court with sex crimes allegedly committed in 2014
and 2015 when he was 14 and 15 years old.1 The law then in effect permitted the
prosecutor to charge the case directly in adult court. In November 2016, after the
charges were filed, the electorate passed Proposition 57, the “Public Safety and
Rehabilitation Act of 2016” (Proposition 57). Proposition 57 prohibits prosecutors
from charging juveniles with crimes directly in adult court. Instead, they must
commence the action in juvenile court. If the prosecution wishes to try the

1       We will use the terms “adult court” and “criminal court” interchangeably to
refer to the court system for adults and juveniles who are tried as adults, and to
distinguish that system from the juvenile court system, where most juvenile
matters are handled.

                                           1
juvenile as an adult, the juvenile court must conduct what we will call a “transfer
hearing” to determine whether the matter should remain in juvenile court or be
transferred to adult court. Only if the juvenile court transfers the matter to adult
court can the juvenile be tried and sentenced as an adult. (See Welf. & Inst. Code,
§ 707, subd. (a).)2
       We must decide whether this part of Proposition 57 applies retroactively to
benefit defendant. In In re Estrada (1965) 63 Cal. 2d 740 (Estrada), we held that a
statute that reduced the punishment for a crime applied retroactively to any case in
which the judgment was not final before the statute took effect. In People v.
Francis (1969) 71 Cal. 2d 66 (Francis), we applied Estrada to a statute that merely
made a reduced punishment possible. Estrada is not directly on point; Proposition
57 does not reduce the punishment for a crime. But its rationale does apply. The
possibility of being treated as a juvenile in juvenile court—where rehabilitation is
the goal—rather than being tried and sentenced as an adult can result in
dramatically different and more lenient treatment. Therefore, Proposition 57
reduces the possible punishment for a class of persons, namely juveniles. For this
reason, Estrada’s inference of retroactivity applies. As nothing in Proposition
57’s text or ballot materials rebuts this inference, we conclude this part of
Proposition 57 applies to all juveniles charged directly in adult court whose
judgment was not final at the time it was enacted.
       Because the Court of Appeal reached a similar result, although for different
reasons, we affirm the judgment.
                             I. PROCEDURAL HISTORY
       On June 10, 2016, the Riverside County District Attorney filed an
information in adult court charging defendant with kidnapping for rape, oral

2      All further statutory citations are to the Welfare and Institutions Code
unless otherwise indicated.

                                          2
copulation, and sodomy; forcible oral copulation with a child under 14 years of
age; and two counts of forcible sodomy. Defendant has not yet been tried, but the
charges are based on sex crimes defendant allegedly committed against a girl who
was seven and eight years old when the crimes occurred.
       On November 8, 2016, the electorate passed Proposition 57, and it took
effect the next day. (Cal. Const., art. II, § 10, subd. (a).) On November 16, 2016,
defendant requested the matter be transferred to juvenile court for a “fitness
hearing” pursuant to Proposition 57. After a hearing, on November 29, 2016, the
trial court granted the motion, holding that Proposition 57 applies retroactively to
this case. It issued a short stay to permit the People to seek writ review in the
Court of Appeal.
       Three days later, the People filed the instant writ petition in the Court of
Appeal challenging the trial court’s order and seeking an additional stay. On
March 13, 2017, the Court of Appeal issued an opinion denying the petition.
(People v. Superior Court (Lara) (2017) 9 Cal.App.5th 753 (Lara).) It concluded
that Proposition 57 does not apply retroactively under the rationale of Estrada,
supra, 63 Cal. 2d 740. But it also concluded that, applied prospectively,
Proposition 57 entitles defendant to a fitness hearing.
       In the meantime, because the trial court stay expired and the Court of
Appeal did not issue its own stay, matters continued at the trial court level. The
trial court suspended proceedings in the adult court and ordered defendant released
from custody unless the People commenced a juvenile court proceeding within 48
hours. The next day, the People filed a petition in juvenile court alleging
defendant committed the crimes already charged in adult court and requesting a
hearing to transfer the matter back to adult court. The juvenile court held the
hearing but denied the People’s request to transfer the matter back to adult court.



                                          3
A contested jurisdictional hearing was scheduled in juvenile court for April 20,
2017.
        The People filed a petition for review and requested a stay. On April 19,
2017, we stayed all further proceedings in the juvenile and adult courts pending
further order of this court. Later, we granted the petition for review to decide
whether Proposition 57’s juvenile law provisions apply retroactively to cases filed
in adult court before it took effect.3
                                    II. DISCUSSION

        A. Background
        “Historically, a child could be tried in criminal court only after a judicial
determination, before jeopardy attached, that he or she was unfit to be dealt with
under juvenile court law. Since 1975 the procedural requirements for fitness
hearings have been established by section 707.” (Juan G. v Superior Court (2012)
209 Cal. App. 4th 1480, 1488.) The general rule used to be that “any individual
less than 18 years of age who violates the criminal law comes within the
jurisdiction of the juvenile court, which may adjudge such an individual a ward of
the court.” (Manduley v. Superior Court (2002) 27 Cal. 4th 537, 548, fn. omitted.)
        Amendments to former sections 602 and 707 in 1999 and 2000, some by
initiative, changed this historical rule. Under the changes, in specified
circumstances, prosecutors were permitted, and sometimes required, to file
charges against a juvenile directly in criminal court, where the juvenile would be
treated as an adult. (Manduley v. Superior Court, supra, 27 Cal.4th at pp. 548-


3      The Court of Appeal issued its opinion, which it believed established the
law of the case, after receiving an informal response but without issuing an order
to show cause or holding oral argument. (Lara, supra, 9 Cal.App.5th at pp. 757-
773.) The People’s petition for review was limited to the merits and did not raise
the procedural question. Accordingly, we express no opinion regarding the
propriety of this procedure.

                                            4
551; Juan G. v. Superior Court, supra, 209 Cal.App.4th at pp. 1488-1490.) These
provisions were in effect when the prosecution filed the charges against defendant
directly in criminal court.
        Proposition 57 changed the procedure again, and largely returned California
to the historical rule. “Among other provisions, Proposition 57 amended the
Welfare and Institutions Code so as to eliminate direct filing by prosecutors.
Certain categories of minors . . . can still be tried in criminal court, but only after a
juvenile court judge conducts a transfer hearing to consider various factors such as
the minor’s maturity, degree of criminal sophistication, prior delinquent history,
and whether the minor can be rehabilitated. (Welf. & Inst. Code, § 707, subd.
(a)(1).)” (People v. Vela (2017) 11 Cal.App.5th 68, 72, review granted July 12,
2017, S242298 (Vela).)4
        We must decide whether this requirement of a transfer hearing before a
juvenile can be tried as an adult applies to defendant even though he had already
been charged in adult court before Proposition 57 took effect. The question has
potentially major consequences for juveniles like defendant. While a person
convicted of serious crimes in adult court can be punished by a long prison
sentence, juveniles are generally treated quite differently, with rehabilitation as the
goal.
        The Vela court summarized the procedures in the juvenile court system.
“Generally, any person under the age of 18 who is charged with violating a law is
considered a ‘minor.’ (See § 602.) A ‘juvenile court’ is a separate, civil division


4      The hearing to determine whether a juvenile may be treated as an adult used
to be called a “fitness hearing.” (E.g., Manduley v. Superior Court, supra, 27
Cal.4th at p. 546.) However, the current section 707, subdivision (a)(1), as
amended by Proposition 57, refers to a “motion to transfer” the juvenile to adult
court. Accordingly, like some of the Courts of Appeal, we will call the hearing
under the current statute a “transfer hearing.”

                                            5
of the superior court. (§ 246.) A prosecutor charges a minor with an offense by
filing a juvenile petition, rather than a criminal complaint. (See §§ 653.7, 655.)
Minors ‘admit’ or ‘deny’ an offense, rather than plead ‘guilty’ or ‘not guilty.’
(§ 702.3.) There are no ‘trials,’ per se, in juvenile court, rather there is a
‘jurisdictional hearing’ presided over by a juvenile court judge. (§ 602.) The
jurisdictional hearing is equivalent to a ‘bench trial’ in a criminal court. (See Cal.
Rules of Court, rule 5.780.) Although a juvenile court judge adjudicates alleged
law violations, there are no ‘conviction[s]’ in juvenile court. (§ 203.) Rather, the
juvenile court determines—under the familiar beyond the reasonable doubt
standard and under the ordinary rules of evidence—whether the allegations are
‘true’ and if the minor comes within its jurisdiction. (See § 602 et seq.)
       “There is no ‘sentence,’ per se, in juvenile court. Rather, a judge can
impose a wide variety of rehabilitation alternatives after conducting a
‘dispositional hearing,’ which is equivalent to a sentencing hearing in a criminal
court. (§ 725.5; In re Devin J. (1984) 155 Cal. App. 3d 1096, 1100 [202 Cal. Rptr.
543].) In the more serious cases, a juvenile court can ‘commit’ a minor to juvenile
hall or to the Division of Juvenile Justice (DJJ), formerly known as the California
Youth Authority (CYA). In order to commit a minor to the DJJ, the record must
show that less restrictive alternatives would be ineffective or inappropriate. (In re
Teofilio A. (1989) 210 Cal. App. 3d 571, 576 [258 Cal. Rptr. 540].) The DJJ, rather
than the court, sets a parole consideration date. DJJ commitments can range from
one year or less for nonserious offenses, and up to seven years for the most serious
offenses, including murder. (See Cal. Code Regs., tit. 15, §§ 4951-4957.) A
minor committed to DJJ must generally be discharged no later than 23 years of
age. (§ 607, subd. (f).)” (Vela, supra, 11 Cal.App.5th at pp. 73-74, rev.gr.)
       With this background in mind, we now consider whether defendant
properly received the benefit of Proposition 57.

                                            6
       B. Whether Proposition 57 Applies to Defendant
       “The Legislature ordinarily makes laws that will apply to events that will
occur in the future. Accordingly, there is a presumption that laws apply
prospectively rather than retroactively. But this presumption against retroactivity
is a canon of statutory interpretation rather than a constitutional mandate.
(Evangelatos v. Superior Court (1988) 44 Cal. 3d 1188, 1224 [246 Cal. Rptr. 629,
753 P.2d 585].) Therefore, the Legislature can ordinarily enact laws that apply
retroactively, either explicitly or by implication. (Tapia v. Superior Court (1991)
53 Cal. 3d 282, 311 [279 Cal. Rptr. 592, 807 P.2d 434] (dis. opn. of Mosk, J.).) In
order to determine if a law is meant to apply retroactively, the role of a court is to
determine the intent of the Legislature, or in the case of a ballot measure, the
intent of the electorate. (People v. Conley (2016) 63 Cal. 4th 646, 659 [203
Cal. Rptr. 3d 622, 373 P.3d 435].)” (Vela, supra, 11 Cal.App.5th at pp. 72-73,
rev.gr.)
       In Estrada, supra, 63 Cal. 2d 740, we considered statutes that mitigated the
punishment for the crime of escape without force or violence. The statutes were
enacted after the petitioner committed the offense but before he was sentenced.
We held that the petitioner was “entitled to the ameliorating benefits” of the new
statutes. (Id. at p. 744.) “When the Legislature amends a statute so as to lessen
the punishment it has obviously expressly determined that its former penalty was
too severe and that a lighter punishment is proper as punishment for the
commission of the prohibited act. It is an inevitable inference that the Legislature
must have intended that the new statute imposing the new lighter penalty now
deemed to be sufficient should apply to every case to which it constitutionally
could apply. The amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the judgment
convicting the defendant of the act is not final.” (Id. at p. 745.)


                                           7
       In Francis, supra, 71 Cal. 2d 66, the Legislature modified the punishment
for possession of marijuana, which had been a straight felony, to permit it to be
treated as a misdemeanor. Relying on Estrada, supra, 63 Cal. 2d 740, we held that
this statutory change also applied retroactively to persons whose judgments were
not yet final. “Here, unlike Estrada, the amendment does not revoke one penalty
and provide for a lesser one but rather vests in the trial court discretion to impose
either the same penalty as under the former law or a lesser penalty.” (Francis, at
p. 76.) Despite this difference, we found an inference that the Legislature intended
retroactive application “because the Legislature has determined that the former
penalty provisions may have been too severe in some cases and that the sentencing
judge should be given wider latitude in tailoring the sentence to fit the particular
circumstances.” (Ibid.)
       We recently summarized Estrada’s meaning. “The Estrada rule rests on an
inference that, in the absence of contrary indications, a legislative body ordinarily
intends for ameliorative changes to the criminal law to extend as broadly as
possible, distinguishing only as necessary between sentences that are final and
sentences that are not.” (People v. Conley, supra, 63 Cal.4th at p. 657 (Conley);
see People v. Wright (2006) 40 Cal. 4th 81, 94-95 [Estrada’s inference of
retroactivity applies to a newly enacted defense].)5
       Proposition 57’s effect is different from the statutory changes in Estrada,
supra, 63 Cal. 2d 740, and Francis, supra, 71 Cal. 2d 66. Proposition 57 did not
ameliorate the punishment, or possible punishment, for a particular crime; rather,



5       We have occasionally referred to Estrada as reflecting a “presumption.”
(E.g., People v. Conley, supra, 63 Cal.4th at p. 656; People v. Brown (2012) 54
Cal. 4th 314, 324.) We meant this to convey that ordinarily it is reasonable to infer
for purposes of statutory construction the Legislature intended a reduction in
punishment to apply retroactively.

                                          8
it ameliorated the possible punishment for a class of persons, namely juveniles.
But the same inference of retroactivity should apply.
        In Vela, supra, 11 Cal.App.5th 68, review granted, the defendant was
charged and tried as an adult for crimes, including murder, committed when he
was 16 years old. His case was pending on appeal when Proposition 57 was
enacted. The court concluded that Estrada’s rationale applied, and the defendant
was entitled to a transfer hearing.
        “Here, for a minor accused of a crime, it is a potential ‘ameliorating
benefit’ to have a neutral judge, rather than a district attorney, determine that he or
she is unfit for rehabilitation within the juvenile justice system. While a district
attorney has an obligation to be objective and impartial, the duty of that position is
also to act as a zealous advocate. (People v. Eubanks (1996) 14 Cal. 4th 580, 590
[59 Cal. Rptr. 2d 200, 927 P.2d 310].) And the impact of the decision to prosecute
a minor in criminal court rather than juvenile court can spell the difference
between a 16-year-old minor such as Vela being sentenced to prison for 72 years
to life, or a discharge from the DJJ’s custody at a maximum of 23 years of age.
After the passage of Proposition 57, a juvenile court judge can only make that
irrevocable decision after receiving a probation report and after conducting a full
hearing considering the minor’s prior history, the circumstances of the offense,
and several other factors relating to his or her youth and immaturity. (§ 707, subd.
(a).)
        “Applying the reasoning of Estrada, we find that by its approval of
Proposition 57, . . . the electorate has ‘expressly determined’ that the former
system of direct filing was ‘too severe.’ (Estrada, supra, 63 Cal.2d at p. 745.)
Further, we find an ‘inevitable inference’ that the electorate ‘must have intended’
that the potential ‘ameliorating benefits’ of rehabilitation (rather than punishment),
which now extend to every eligible minor, must now also ‘apply to every case to

                                           9
which it constitutionally could apply.’ (Estrada, at pp. 744-745.)” (Vela, supra,
11 Cal.App.5th at pp. 77-78, rev.gr.)
       Vela also cited Francis, supra, 71 Cal. 2d 66. “Here, the electorate has
taken away from prosecutors the discretion to directly file cases against minors in
criminal courts. As a result—similar to the discretion of a judge to reduce a crime
from a felony to a misdemeanor in some cases—a juvenile court judge can now
exercise his or her discretion in some cases and determine that a minor should
remain in the juvenile justice system rather than face prosecution and sentencing
in the criminal courts. For those minors who remain in the juvenile court, with its
primary emphasis on rehabilitation rather than punishment, the potential effect of
that ‘ameliorating benefit’ is analogous to the potential reduction in a criminal
defendant’s sentence as in Estrada and Francis.” (Vela, supra, 11 Cal.App.5th at
p. 80, rev.gr.)
       We agree with Vela that Estrada’s inference of retroactivity applies here.
Proposition 57 is an “ameliorative change[] to the criminal law” that we infer the
legislative body intended “to extend as broadly as possible.” (Conley, supra, 63
Cal.4th at p. 657.) Nothing in Proposition 57 itself or the ballot materials rebuts
this inference. The parties cite different materials to support the argument that the
electorate either did or did not intend a retroactive application. They are
inconclusive. Proposition 57 and the ballot materials are silent on the question.
But some hints can be gleaned as to electoral intent. One stated purpose of the act
is to “[s]top the revolving door of crime by emphasizing rehabilitation, especially
for juveniles.” (Voter Information Guide, Gen. Elec. (Nov. 8, 2016) text of Prop.
57, p. 141.) Proposition 57 also provides that the “act shall be liberally construed
to effectuate its purposes.” (Id., p. 146.) These provisions are not alone decisive,
but they support the conclusion that Estrada’s inference of retroactivity is not
rebutted.

                                         10
       After finding that the defendant was entitled to a transfer hearing, the Vela
court considered the remedy. It began by noting that the “jury’s convictions, as
well as its true findings as to the sentencing enhancements, will remain in place.
Nothing is to be gained by having a ‘jurisdictional hearing,’ or effectively a
second trial, in the juvenile court.” (Vela, supra, 11 Cal.App.5th at p. 81, rev.gr.)
Noting that an “appellate court ‘may, if proper, remand the cause to the trial court
for such further proceedings as may be just under the circumstances[]’ (Pen. Code,
§ 1260),” the court ordered a limited remand. (Id. at p. 81.)
       Specifically, the Vela court ordered as follows: “Here, under these
circumstances, Vela’s conviction and sentence are conditionally reversed and we
order the juvenile court to conduct a juvenile transfer hearing. (§ 707.) When
conducting the transfer hearing, the juvenile court shall, to the extent possible,
treat the matter as though the prosecutor had originally filed a juvenile petition in
juvenile court and had then moved to transfer Vela’s cause to a court of criminal
jurisdiction. (§ 707, subd. (a)(1).) If, after conducting the juvenile transfer
hearing, the court determines that it would have transferred Vela to a court of
criminal jurisdiction because he is ‘not a fit and proper subject to be dealt with
under the juvenile court law,’ then Vela’s convictions and sentence are to be
reinstated. (§ 707.1, subd. (a).) On the other hand, if the juvenile court finds that
it would not have transferred Vela to a court of criminal jurisdiction, then it shall
treat Vela’s convictions as juvenile adjudications and impose an appropriate
‘disposition’ within its discretion.” (Vela, supra, 11 Cal.App.5th at p. 82, rev.gr.)
       With one exception, other Courts of Appeal, including the Court of Appeal
in this case, have rejected Estrada’s application, although two, including the Court
of Appeal in this case, have granted the same relief under the theory that the
defendant is entitled to a transfer hearing even applying Proposition 57
prospectively. (People v. Suarez (2017) 17 Cal.App.5th 1272 [holding, over a

                                          11
dissent, that Estrada does not apply, and the defendant is not entitled to a transfer
hearing]; People v. Brewer (2017) 17 Cal.App.5th 471 [holding, over a dissent,
that Estrada does not apply, and the defendant is not entitled to a transfer hearing];
People v. Navarra (2017) 16 Cal.App.5th 173 [holding that Estrada does not
apply, and the defendant is not entitled to a transfer hearing], review granted
January 24, 2018, S245513; People v. Superior Court (Walker) (2017) 12
Cal.App.5th 687 [holding that Estrada does not apply, and the defendant is not
entitled to a transfer hearing], review granted September 13, 2017, S243072;
People v. Marquez (2017) 11 Cal.App.5th 816 [holding that Estrada does not
apply, and the defendant is not entitled to a transfer hearing], review granted July
26, 2017, S242660; People v. Mendoza (2017) 10 Cal.App.5th 327 [holding that
Estrada does not apply, and the defendant is not entitled to a transfer hearing],
review granted July 12, 2017, S241647; People v. Cervantes (2017) 9 Cal.App.5th
569 [holding that Estrada does not apply but, applying Proposition 57
prospectively, the defendant is entitled to a transfer hearing], review granted May
17, 2017, S241323.) The exception is People v. Pineda (2017) 14 Cal.App.5th
469, review granted December 13, 2017, S244451, which, over a dissent, agreed
with Vela, supra, 11 Cal.App.5th 68, review granted.
       The courts finding Estrada inapplicable generally believed that a recent
decision from this court precluded them from concluding otherwise. (People v.
Brown, supra, 54 Cal. 4th 314 (Brown).) In Brown, we refused to give retroactive
effect to a statute that temporarily increased the rate at which prisoners in local
custody could earn conduct credits against their sentences for good behavior. As
we explained, “[c]onduct credits encourage prisoners to conform to prison
regulations, to refrain from criminal and assaultive conduct, and to participate in
work and other rehabilitative activities.” (Id. at p. 317.) We rejected the argument
that, under Estrada, the temporary increase in the ability to earn conduct credits

                                          12
applied retroactively. We explained that the statutory change did “not alter the
penalty for any crime; a prisoner who earns no conduct credits serves the full
sentence originally imposed. Instead of addressing punishment for past criminal
conduct, the statute addresses future conduct in a custodial setting by providing
increased incentives for good behavior.” (Id. at p. 325.)
       We agree with the Vela court’s distinction of Brown, supra, 54 Cal. 4th 314.
“But under Proposition 57, a transfer hearing conducted by a juvenile court judge
does not address future conduct or provide incentives for good behavior as in
Brown. Rather, the potential benefit of a juvenile transfer hearing is that it may, in
fact, dramatically alter a minor’s effective sentence or ‘juvenile disposition’ for
past criminal conduct. Thus, just as the Supreme Court reasoned in Estrada and
Francis, we infer that the electorate intended the possible ameliorating benefits of
Proposition 57 to apply to every minor to whom it may constitutionally apply,
including Vela.” (Vela, supra, 11 Cal.App.5th at p. 81, rev.gr.)
       In language the People and some of the Courts of Appeal cite, we “note[d]
the limited role Estrada properly plays in our jurisprudence of prospective versus
retrospective operation.” (Brown, supra, 54 Cal.4th at p. 324.) We said that
“Estrada is today properly understood, not as weakening or modifying the default
rule of prospective operation codified in [Penal Code] section 3, but rather as
informing the rule’s application in a specific context by articulating the reasonable
presumption that a legislative act mitigating the punishment for a particular
criminal offense is intended to apply to all nonfinal judgments.” (Ibid.) However,
we did not mean to state, and could not have held as binding precedent, that under
no other circumstances, no matter how similar to Estrada, and how different from
Brown, could Estrada’s inference in favor of retroactivity apply.
       Indeed, in Brown itself, we went on to explain that the statute at issue—
involving credits for future behavior—is not “analogous” to the Estrada situation,

                                          13
and Estrada’s “logic” does not apply. (Brown, supra, 54 Cal.4th at p. 325.) Here,
however, the provisions of Proposition 57 at issue are analogous to the Estrada
situation, and Estrada’s logic does apply. Brown presents no impediment to
invoking Estrada’s inference in this case.
       The People also cite Conley, supra, 63 Cal. 4th 646. In that case, we
considered the “Three Strikes Reform Act of 2012 (Reform Act or Act) (Prop. 36,
as approved by voters, Gen. Elec. (Nov. 6, 2012)), which amended the law to
reduce the punishment prescribed for certain third strike defendants.” (Id. at p.
651.) We found Estrada’s inference of retroactivity inapplicable. But that was
because the legislation contained its own retroactivity provision. It permitted
persons sentenced under the Three Strikes law, including those whose judgments
were final, to seek resentencing and a reduced sentence, but subject to certain
conditions. (Id. at pp. 651-652, citing Pen. Code, § 1170.126.) Accordingly, we
held that persons already sentenced, including those whose judgments were not
final, were not “entitled to automatic resentencing” without regard to the
conditions. (Id. at pp. 655-656.)
       We explained that “the Legislature (or here, the electorate) may choose to
modify, limit, or entirely forbid the retroactive application of ameliorative criminal
law amendments if it so chooses.” (Conley, supra, 63 Cal.4th at p. 656.) Estrada
“does not govern when the statute at issue includes a ‘saving clause’ providing
that the amendment should be applied only prospectively.” (Conley, at p. 656.)
“[U]nlike the statute at issue in Estrada, supra, 63 Cal. 2d 740, the Reform Act is
not silent on the question of retroactivity. Rather, the Act expressly addresses the
question in [Penal Code] section 1170.126, the sole purpose of which is to extend
the benefits of the Act retroactively.” (Id. at p. 657.) “[T]he voters adopted a
different approach [than that in Estrada]. They took the extraordinary step of
extending the retroactive benefits of the Act beyond the bounds contemplated by

                                         14
Estrada—including even prisoners serving final sentences within the Act’s
ameliorative reach—but subject to a special procedural mechanism for the recall
of sentences already imposed.” (Id. at pp. 657-658.) In short, because the
legislation contained its own retroactivity provision, we did not apply Estrada’s
different kind of retroactivity. In this respect, Proposition 57 is like the legislation
in Estrada, not Conley.
       One Court of Appeal cited the complexity inherent in providing a transfer
hearing to juveniles whose cases are already pending in adult court as another
reason to deny such a hearing. (People v. Superior Court (Walker), supra, 12
Cal.App.5th at pp. 704-705 & fn. 20, rev.gr.) The People echo that argument in
this case. As examples of the complexity, the Walker court cited the remedy
provided in Vela, supra, 11 Cal.App.5th 68, review granted, which we have
discussed, and in People v. Cervantes, supra, 9 Cal.App.5th at page 621, review
granted, which was similar to the Vela remedy as adapted to the precise situation.
       We agree the appropriate remedy can be somewhat complex. But
complexity is inherent when juveniles are to be treated as adults. The procedure
Proposition 57 imposes—filing the matter first in juvenile court, requesting and
conducting a transfer hearing, then transferring the matter to adult court—is far
more complex than the procedure for adults—simply filing the case in adult court.
Moreover, the remedy that Penal Code section 1170.17 provides for juveniles
charged directly in adult court but convicted only of some lesser charge—
discussed in the next paragraph—is rather complex. But we believe remedies like
those provided in Vela and Cervantes are readily understandable, and the courts
involved can implement them without undue difficulty. The potential complexity
in providing juveniles charged directly in adult court with a transfer hearing is no
reason to deny the hearing.



                                           15
       Amicus curiae San Diego County District Attorney cites Penal Code
section 1170.17, which Proposition 57 left unaffected, to support its argument that
the proposition does not apply retroactively. Section 1170.17 provided protection
to juveniles who were properly charged directly in adult court but then convicted
only of a charge or charges that would not permit or require such direct filing, or
possibly not permit treatment as an adult at all. Generally, when that happens,
section 1170.17 requires the trial court either to have the juvenile treated as a
juvenile (if the conviction is for a crime that does not permit treatment as an adult)
(Pen. Code, § 1170.17, subd. (d); see id., § 1170.19, subd. (b)), or to hold a
hearing, similar to a fitness hearing, to determine whether the juvenile should
continue to be treated as an adult (Pen. Code, § 1170.17, subds. (b), (c)). Amicus
curiae argues that, because today no charge may be filed directly in adult court,
persons like defendant, who were not convicted before Proposition 57 took effect,
will always receive the equivalent of a fitness hearing (or automatic treatment as a
juvenile). By leaving this provision intact, amicus curiae further argues, the voters
intended not to apply Proposition 57 retroactively.
       We need not decide how Penal Code section 1170.17 might apply post-
Proposition 57, for its continuing existence does not overcome the inference of
retroactivity. That section was drafted for a different procedural posture than
Proposition 57 and is a poor fit both textually and practically for a Proposition 57
remedy. Textually, subdivision (c) of section 1170.17 applies to juveniles whose
convictions and age make them subject to a “rebuttable presumption” of juvenile-
court fitness. But as amended by Proposition 57, Welfare and Institutions Code
section 707 no longer establishes any such rebuttable presumption of fitness, thus
suggesting the voters did not intend hearings under Penal Code section 1170.17 to
replace Proposition 57 transfer hearings. Moreover, as a practical matter,
postponing juvenile court proceedings until after the juvenile has been convicted

                                          16
in adult court, as occurs under Penal Code section 1170.17, would entail
conducting jury trials that will, in some cases, then be obviated by proceedings in
the juvenile court. That the voters intended to create such a wasteful system is
unlikely.
       Additionally, in two respects, Penal Code section 1170.17 is far less
favorable to juveniles than Proposition 57. First, under Penal Code section
1170.17, the juvenile is treated as an adult at least until conviction in adult court
and, depending on the exact nature of the ultimate conviction, even then would
continue to be treated as an adult unless and until the court ordered juvenile
treatment; under Proposition 57, the juvenile is initially treated as a juvenile and
can be treated as an adult only if and when a court transfers the matter to adult
court. Second, under amicus curiae’s interpretation of Penal Code section
1170.17, a juvenile who was convicted before Proposition 57 took effect can never
benefit from that section. Nothing in that section’s continuing existence rebuts
Estrada’s inference of retroactivity.
       For these reasons, we conclude that defendant properly received the benefit
of Proposition 57.
                                  III. CONCLUSION
       The Court of Appeal erred in rejecting the application of Estrada, supra, 63
Cal. 2d 740, but it reached the correct result. Accordingly, we affirm its judgment,
although not its reasoning, and lift the stay we previously imposed.




                                          17
       We also disapprove the Court of Appeal’s opinion in this case (People v.
Superior Court (Lara), supra, 9 Cal.App.5th 753), and the opinions in People v.
Suarez, supra, 17 Cal.App.5th 1272; People v. Brewer, supra, 17 Cal.App.5th
471; People v. Navarra, supra, 16 Cal.App.5th 173, review granted; People v.
Superior Court (Walker), supra, 12 Cal.App.5th 687, review granted; People v.
Marquez, supra, 11 Cal.App.5th 816, review granted; People v. Mendoza, supra,
10 Cal.App.5th 327, review granted; and People v. Cervantes, supra, 9
Cal.App.5th 569, review granted, to the extent they are inconsistent with this
opinion.

                                                         CHIN, J.
WE CONCUR:

CANTIL-SAKAUYE, C.J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
ROBIE, J.*




________________________________
* Associate Justice of the Court of Appeal, Third Appellate District, assigned by
the Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                         18
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Superior Court (Lara)
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 9 Cal.App.5th 753
Rehearing Granted

__________________________________________________________________________________

Opinion No.S241231
Date Filed: February 1, 2018
__________________________________________________________________________________

Court: Superior
County: Riverside
Judge: Richard Todd Fields

__________________________________________________________________________________

Counsel:

Michael A. Hestrin, District Attorney, Elaina Gambera Bentley, Assistant District Attorney, Kelli M.
Catlett, Ivy B. Fitzpatrick and Donald W. Ostertag, Deputy District Attorneys, for Petitioner.

Summer Stephan, District Attorney (San Diego), Mark A. Amador, Linh Lam and Peter J. Cross, Deputy
District Attorneys, for San Diego County District Attorney as Amicus Curiae on behalf of Petitioner.

No appearance for Respondent.

Steven S. Mitchell; Steven L. Harmon, Public Defender, and Laura Arnold, Deputy Public Defender, for
Real Party in Interest.

Rourke Frances Stacy, Public Defender (Los Angeles); Richard L. Braucher, Susan Lynn Burrell and David
John Briggs for Los Angeles County Public Defender and Pacific Juvenile Defender Center as Amici
Curiae on behalf of Real Party in Interest.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Donald W. Ostertag
Deputy District Attorney
3960 Orange Street
Riverside, CA 92501
(951) 955-0870

Laura Arnold
Deputy Public Defender
4200 Orange Street
Riverside, CA 92501
(951) 304-5600